Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include forming a second dielectric layer on the first conductive layer; and forming a second conductive layer on the second dielectric layer to fill a remaining area of the through substrate via opening, said forming the second conductive layer comprising: depositing a second barrier layer on the second dielectric layer; depositing a second seed layer on the second barrier layer; ; and shorting the first conductive layer to the substrate.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include forming a second dielectric layer on the first conductor; depositing a second conductor on the second dielectric layer; and Page 3 of 8 4839-6291-9676\1Appl. No. 16/668,296 shorting the first conductor to the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893